           Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

In re:                                                     §
VENTECH ENGINEERS LP et al.,                               §
                                                           §                    Case No. 17-33203
                             1
                  Debtors,                                 §
                                                           §                   Jointly Administered
RODNEY D. TOW, CHAPTER 7                                   §
TRUSTEE FOR THE ESTATE OF                                  §
VENTECH ENGINEERS                                          §              Adversary No. 19 -________
INTERNATIONAL, LLC,                                        §
                                                           §
                      Plaintiff,                           §
                                                           §
v.                                                         §
                                                           §
                                                           §
Tri-County Protection & Investigations,                    §
LLC,                                                       §
                                                           §
                     Defendant.                            §

                   TRUSTEE’S COMPLAINT TO AVOID AND RECOVER
                 PREFERENTIAL TRANSFERS AND TO DISALLOW CLAIMS

         Plaintiff Rodney D. Tow (the “Plaintiff” or “Trustee”), Chapter 7 Trustee for the Estate of

Ventech Engineers International LLC (“Ventech” or “Debtor”), as Plaintiff in the above-captioned

adversary proceeding, alleges the following upon knowledge, information, and belief:




1         The names of the debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Ventech Engineers L.P. (0943); Ventech Engineers LLC (7644); Ventech Fabrication
Services LLC (6482); Ventech Engineers International LLC (5030); Ventech Energy LLC (1829); Ventech Engineers
North America LLC (7325); Ventech Engineers USA LLC (7499); Ventech Vessel Fabricators LLC (6525); Ventech
Global Projects, Inc. (9146); Ventech International Projects LLC (2187); Ventech Global Construction, LLC (0736);
Ventech Modular Fabricators LLC (2960); Ventech Refining Solutions LLC (6454); Ventech Plant Constructors LLC
(5107); Ventech Engineers & Fabricators, LLC (2106); Ventech Industrial Contractors, LLC (6482); Ventech XTL LLC
(2500); and Ventech XTL Oklahoma City LLC (5549).
             Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 2 of 7



                                       Jurisdiction and Venue

        1.       This is an adversary proceeding brought under Bankruptcy Rule 7001 relating to the

Chapter 7 case, In re Ventech Engineers International LLC, Case No. 17-33210 (Bankr. S.D. Tex.

[Houston Div.]).

        2.       This bankruptcy case is jointly administered under the bankruptcy case styled as In re

Ventech Engineers, L.P. et al., Case No. 17-33203 (Bankr. S.D. Tex., [Houston Div.]).

        3.       This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1334(b)

because this adversary proceeding arises in, arises under, or relates to the Debtor’s Chapter 7 case.

        4.       This proceeding is “core.” 28 U.S.C. § 157(b)(2).

        5.       Under Federal Rule of Bankruptcy Procedure 7008, the Trustee consents to entry of

a final order or judgment by the Bankruptcy Court in this matter.

        6.       This Court may enter final judgment or propose findings of fact and conclusions of

law in this action. 28 U.S.C. § 157(b)(1); Stern v. Marshall, 131 S. Ct. 2594, 2620 (2011).

        7.       Venue is proper under 28 U.S.C. § 1409(a).

        8.       The statutory bases for this complaint are §§ 547, 550, and 502(d) of the Bankruptcy

Code.

                                                 Parties

        9.       Plaintiff is Rodney D. Tow, the duly authorized and acting Chapter 7 trustee of

Ventech’s estate.

        10.      Defendant Tri-County Protection & Investigations, LLC is a Texas limited-liability

company. The Defendant may be served under Federal Rule of Bankruptcy Procedure 7004(b)(3) by

mailing a copy of the summons and complaint to its registered agent for service of process, Elizah

Spain, 3403 Summit Dr. Missouri City, TX 77459.




                                                    2
            Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 3 of 7



                                          Factual Background

        11.       On May 26, 2017 (“Petition Date”), Debtor filed its voluntary petition for relief

under Chapter 7 of the Bankruptcy Code which is jointly administered with the above-referenced

chapter 7 case.

        12.       The Court appointed Rodney D. Tow Chapter 7 trustee for Debtor’s estate on May

30, 2017.

        13.       Prior to the Petition Date, the Debtor maintained business relationships with various

business entities—including vendors, creditors, and suppliers—and regularly received goods and

services in support of its operations.

        14.       During the 90-day period before the Petition Date (that is between February 25,

2017 and May 26, 2017) (the “Preference Period”), the Debtor continued to operate certain aspects

of its business affairs, including the transfer of property either by check, cashier’s check, wire

transfers, or otherwise to various entities.

        15.       On or about February 23, 2017, Debtor transferred $5,295.76 to the Defendant (the

“February 23 Transfer”). The February 23 Transfer was made during the Preference Period. The

February 23 Transfer was made on account of the following antecedent debt:

      Invoice Number                     Appx. Invoice Date                   Amount
           861-IN                           02/13/2017                        $2,647.88
           869-IN                           02/20/2017                        $2,647.88
                                               Total:                         $5,295.76

        16.       On or about March 8, 2017, Debtor transferred $5,295.76 to the Defendant (the

“March 8 Transfer”). The March 8 Transfer was made during the Preference Period. The March 8

Transfer was made on account of the following antecedent debt:

      Invoice Number                     Appx. Invoice Date                   Amount
           877-IN                           02/26/2017                        $2,647.88
           885-IN                           03/06/2017                        $2,647.88
                                               Total:                         $5,295.76



                                                    3
          Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 4 of 7



         17.   On or around March 23, 2017, Debtor transferred $5,295.76 to Defendant (the

“March 23 Transfer”). The March 23 Transfer was made during the Preference Period. The March

23 Transfer was made on account of the following antecedent debt:

        Invoice Number               Appx. Invoice Date                     Amount
             894-IN                     03/13/2017                          $2,647.88
             907-IN                     03/20/2017                          $2,647.88
                                           Total:                           $5,295.76


         18.   On or around April 20, 2017, Debtor transferred $10,591.52 to Defendant (the

“April 20 Transfer”). The April 20 Transfer was made during the Preference Period. The April 20

Transfer was made on account of the following antecedent debt:

  Invoice Number                  Appx. Invoice Date                Amount
  910-IN                          03/27/2017                        $2,647.88
  922-IN                          04/03/2017                        $2,647.88
  925-IN                          04/10/2017                        $2,647.88
  939-IN                          04/17/2017                        $2,647.88
                                  Total:                            $10,591.52


         19.   On or around May 4, 2017, Debtor transferred $5,674.03 to Defendant (the “May 4

Transfer,” and together with the above transfers, the “Transfer”). The May 4 Transfer was made

during the Preference Period. The May 4 Transfer was made on account of the following antecedent

debt:

  Invoice Number                  Appx. Invoice Date                Amount
  946-IN                          04/24/2017                        $2,647.88
  955-IN                          05/01/2017                        $3,026.15
                                  Total:                            $5,674.03

         20.   As a recipient of the Transfer, Defendant is liable in the amount of $32,152.83:

                          February 23 Transfer         $5,295.76
                          March 8 Transfer             $5,295.76
                          March 23 Transfer            $5,295.76
                          April 20 Transfer            $10,591.52
                          May 4 Transfer               $5,674.03
                          Total Liability:             $32,152.83



                                                 4
         Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 5 of 7



                                          Count One
              (Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547(b))

        21.      The Trustee repeats and re-alleges the above paragraphs as if fully set forth herein.

        22.      Section 547(b) of the Bankruptcy Code authorizes a debtor, or a party acting on

behalf of the estate, to avoid a transfer of any interest in the debtor’s property, (a) to, or for the

benefit of, a creditor, (b) for or on account of an antecedent debt owed by the debtor before the

transfer was made, (c) made while the debtor was insolvent, (d) made within 90 days before the

petition date; (e) that enables the creditor to receive more than it would receive had (i) the transfer

not been made; and (ii) the creditor received payment of the debt to the extent provided by the

Bankruptcy Code.

        23.      The Transfer was a transfer of an interest in property of the Debtor.

        24.      The Transfer was made on account of an antecedent debt owed by the Debtor

before the Transfer was made, as further detailed above.

        25.      During the Preference Period, the Debtor made the Transfer to or for the benefit of

the Defendant.

        26.      The Transfer was made within 90 days before the Petition Date.

        27.      At the time of the Transfer, the Debtor was, or was presumed to be, insolvent.

        28.      The Transfer enabled the Defendant to receive a greater recovery on the antecedent

debt than Defendant would have received had the Transfer not been made and the Defendant

received payment of the antecedent debts to the extent provided by the Bankruptcy Code.

        29.      The Defendant has not repaid all or a part of the value of the Transfer.

        30.      Therefore, the Transfer is an avoidable preference under § 547(b) of the Bankruptcy

Code.




                                                    5
          Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 6 of 7



                                          COUNT TWO
                  (Recovery of Preferential Transfers Pursuant to 11 U.S.C. § 550)

        31.      The Trustee repeats and re-alleges paragraphs 1 through 26 hereof, as if fully set

forth herein.

        32.      Section 550 of the Bankruptcy Code provides that if a transfer is avoided under

§ 547 of the Bankruptcy Code, the Trustee may recover the property or the value of the property

transferred from the initial transferee, the entity for whose benefit the transfer was made, or any

immediate or mediate transferee of the initial transferee.

        33.      The Defendant is the initial transferee for whose benefit the Transfer was made.

        34.      The Transfer or the value of the Transfer that is avoidable under § 547(b) of the

Bankruptcy Code is therefore recoverable for the estate under § 550 of the Bankruptcy Code.

                                       COUNT THREE
                (Disallowance of Defendant’s Claim Pursuant to 11 U.S.C. § 502(d))

        35.      The Trustee repeats and re-alleges paragraphs 1 through 30 hereof, as if fully set

forth herein.

        36.      The Defendant is an entity from which property is recoverable under § 550 of the

Bankruptcy Code or is a transferee of transfers avoidable under section 547 of the Bankruptcy Code.

        37.      The Defendant has not paid the amount or turned over any property transferred for

which Defendant is liable under § 550 of the Bankruptcy Code.

        38.      Any filed or scheduled claim held by the Defendant is disallowed until Defendant

pays in full or returns the property for which it is liable under § 550 of the Bankruptcy Code.




                                                   6
        Case 19-03486 Document 1 Filed in TXSB on 05/24/19 Page 7 of 7



                                            PRAYER

       WHEREFORE, the Trustee demands judgment against the Defendant:

         A. Determining that the Transfer is avoidable as a preferential transfer under 11

            U.S.C. § 547(b) and that the Trustee entitled to recover the value of the

            Transfer under 11 U.S.C. § 550(a).

         B. Directing the Defendant to pay the Trustee the value of the Transfer in the

            amount determined at trial, but not less than the amount set forth above, plus

            interest and costs of suit under 11 U.S.C. § 550(a).

         C. Disallowing any Claim of the Defendant until the Transfer is repaid to the

            Debtor under 11 U.S.C. § 502(d).

         D. For such other and further relief as the Court deems just and proper.


Dated: May 24, 2019
                                              Respectfully submitted,

                                              DIAMOND MCCARTHY LLP

                                              By:     /s/Charles M. Rubio___________
                                                      Charles M. Rubio
                                                      TBA No. 24083768
                                                      crubio@diamondmccarthy.com
                                                      Brian Raymond Hogue
                                                      TBA No. 24094725
                                                      bhogue@diamondmccarthy.com
                                                      Two Houston Center
                                                      909 Fannin, 37th Floor
                                                      Houston, Texas 77010
                                                      (713) 333-5100 Telephone
                                                      (713) 333-5199 Facsimile
                                                      Counsel to Chapter 7 Trustee Rodney D. Tow




                                                 7
